DETAILED ACTION
This Office action is in response to remarks filed by Applicant on 1/4/2022. Claims 1-6 and 9-17 are amended, claims 18-20 are cancelled, and claims 21-23 are presented new. All amendments have been fully considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant presents amendments to claims 1-6 and 9-17, cancels claims 18-20, and presents new claims 21-23. All amendments have been fully considered
Applicant’s cancellation of claim 18 makes the previous rejection of the claim under 35 U.S.C. 112(b) moot. Therefore, the rejection is withdrawn.
Applicant’s amendments change the scope of the claims requiring a new search and a new combination of art to serve as the basis for the present rejections under 35 U.S.C. 103. A mapping of the current claims is found below.
As a result of Applicant’s amendments and the subsequent identification of the new primary reference and various secondary references, Examiner cannot maintain the previously indicated allowable subject matter in claims 5 and 15. These claims are rejected according to the mapping below.

Response to Arguments
Examiner agrees with Applicant’s assertions that the newly presented amendments are sufficient to overcome the combination of references previously relied upon as the basis for the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 12, and 15 recite limitations in the form, “is to…”, which is interpreted as intended use. The instances are mapped to associated subject matter, but Examiner will not give these limitations patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 10-11, 16, 21 rejected under 35 U.S.C. 103 as being unpatentable over Sarangam (U.S. Pat. App. Pub. 2019/0044994 A1) in view of DeMilo (U.S. Pat. App. Pub. 2011/0022642 A1).
Regarding claim 1, Sarangam discloses: a method comprising: receiving, at a fabric network interface card in a compute node, an encryption key provided by a key management entity (NIC driver programs the NIC with one or more encryptions keys. Sarangam Fig. 3 and para. 0042. The NIC 132 is also specifically described as a fabric interface. Sarangam para. 0023.); storing, in the fabric network interface card, the encryption key (encryption keys are stored by the NIC. Sarangam para. 0042.); wherein the fabric network interface card comprises a resident encryption capability (the NIC 132 includes a cryptographic accelerator 208. Sarangam Fig. 2 and para. 0027.), and the storage module comprises a storage fabric interface for receiving encrypted data (Figure 1 demonstrates computing devices in communication over a network where each device is designed with the same hardware: element 102 is connected to another elements 102 over a network. Sarangam Fig. 1 and para. 0019. The receiving device decrypts received encrypted packets with a NIC and encryption accelerator. Sarangam Fig. 1 and para. 0019.); encrypting the data utilizing the resident encryption capability in the fabric network interface card with the encryption key to create a first encrypted data set (for transmission, the NIC driver passes the packets to the NIC where the hardware encryption accelerator encrypts the message. Sarangam paras. 0019 and 0029.); and sending the first encrypted data set from the fabric network interface card to the storage module over the fabric (the NIC transmits the encrypted data packets to the remote computing device. Sarangam para. 0030.). 
Sarangam does not disclose: receiving a request to store one or more blocks of data using a storage module that is connected with the compute node over a fabric; metadata is associated with the first encrypted data set, and the metadata is stored on the compute node.  
However, DeMilo does disclose: receiving a request to store one or more blocks of data using a storage module that is connected with the compute node over a fabric (storage broker receive a request to store a file using cloud storage. DeMilo Fig. 5, element 505 and para. 0041.); metadata is associated with the first encrypted data set and the metadata is stored on the compute node (specify metadata attribute to associate with a file uploaded to the cloud storage server. A network link to the file and the file metadata is stored in an enterprise database. DeMilo para. 0012. Uploaded files can be files encrypted by the tenant. DeMilo para. 0023.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the message encryption and processing for communication between remote network computing devices of Sarangam with metadata associated with encrypted data and stored in a node based upon the teachings of DeMilo. The motivation being to label data with metadata to facilitate the appropriate handling and storage of the data. DeMilo para. 0012.
Regarding claim 6, Sarangam in view of DeMilo discloses the limitations of claim 1, wherein the resident encryption capability in the fabric network interface card comprises an encryption accelerator (the NIC 132 includes a cryptographic accelerator 208. Sarangam Fig. 2 and para. 0027.), and wherein encrypting the data comprises encrypting the data with the encryption accelerator in the fabric network interface card (for transmission, the NIC driver passes the packets to the NIC where the hardware encryption accelerator encrypts the message. Sarangam paras. 0019 and 0029.).  
Regarding claim 7, Sarangam in view of DeMilo discloses the limitations of claim 1, wherein the storage module comprises non-volatile memory express storage (storage memories can be either volatile or non-volatile. Sarangam para. 0017.).
Regarding claim 10, Sarangam in view of DeMilo discloses the limitations of claim 1, further comprising: sending, from the compute node, a request to the storage module to retrieve (the receiving device decrypts received encrypted packets with a NIC and encryption accelerator. Sarangam Fig. 1 and para. 0019.), the portion of the first encrypted data set with the encryption key (retrieving a file stored by a cloud service includes retrieving the keys needed to decrypt the file if the file was previously encrypted prior to storage. DiMilo para. 0046.).  
Regarding claim 11, Sarangam discloses: a compute node comprising: a fabric network interface card to: receive an encryption key provided by a key management entity (NIC driver programs the NIC with one or more encryptions keys. Sarangam Fig. 3 and para. 0042. The NIC 132 is also specifically described as a fabric interface. Sarangam para. 0023.); store the encryption key in the fabric network interface card (encryption keys are stored by the NIC. Sarangam para. 0042.); a processor; and a non-transitory storage medium storing instructions executable on the processor to [receive a request to store one or more blocks of data using a storage module that is connected with the compute node over a fabric], wherein the fabric network interface card includes a resident encryption capability to encrypt the data with the encryption key to create a first encrypted data set (the NIC 132 includes a cryptographic accelerator 208. Sarangam Fig. 2 and para. 0027. For transmission, the NIC driver passes the packets to the NIC where the hardware encryption accelerator encrypts the message. Sarangam paras. 0019 and 0029.), and the fabric network interface card is to send the first encrypted data set from the fabric network interface card to the storage module over the fabric (Figure 1 demonstrates computing devices in communication over a network where each device is designed with the same hardware: element 102 is connected to another elements 102 over a network. Sarangam Fig. 1 and para. 0019. The receiving device decrypts received encrypted packets with a NIC and encryption accelerator. Sarangam Fig. 1 and para. 0019.)
Sarangam does not disclose: receiving a request to store one or more blocks of data using a storage module that is connected with the compute node over a fabric; wherein the instructions are executable on the processor to store metadata associated the first encrypted data set on the compute node. 
 However, DeMilo does disclose: receiving a request to store one or more blocks of data using a storage module that is connected with the compute node over a fabric (storage broker receive a request to store a file using cloud storage. DeMilo Fig. 5, element 505 and para. 0041.); wherein the instructions are executable on the processor to store metadata associated the first encrypted data set on the compute node (specify metadata attribute to associate with a file uploaded to the cloud storage server. A network link to the file and the file metadata is stored in an enterprise database. DeMilo para. 0012. Uploaded files can be files encrypted by the tenant. DeMilo para. 0023.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the message encryption and processing for communication between remote network computing devices of Sarangam with metadata associated with encrypted data and stored in a node based upon the teachings of DeMilo. The motivation being to label data with metadata to facilitate the appropriate handling and storage of the data. DeMilo para. 0012.
Regarding claim 16, Sarangam in view of DeMilo discloses the limitations of claim 11, wherein the storage module comprises a non-volatile memory express storage module (storage memories can be either volatile or non-volatile. Sarangam para. 0017.).
Regarding claim 21, Sarangam discloses: a non-transitory computer-readable medium comprising instructions that upon execution cause a computer to: receive, at a fabric network interface card in computer, an encryption key provided by a key management entity, wherein the fabric network interface card comprises a resident encryption capability (NIC driver programs the NIC with one or more encryptions keys. Sarangam Fig. 3 and para. 0042. The NIC 132 is also specifically described as a fabric interface. Sarangam para. 0023. The NIC 132 includes a cryptographic accelerator 208. Sarangam Fig. 2 and para. 0027.); store, in the fabric network interface card, the encryption key (encryption keys are stored by the NIC. Sarangam para. 0042.); wherein the storage module comprises a storage fabric interface for receiving encrypted data (Figure 1 demonstrates computing devices in communication over a network where each device is designed with the same hardware: element 102 is connected to another elements 102 over a network. Sarangam Fig. 1 and para. 0019. The receiving device decrypts received encrypted packets with a NIC and encryption accelerator. Sarangam Fig. 1 and para. 0019.); encrypt the data utilizing the resident encryption capability in the fabric network interface card with the encryption key to create a first encrypted data set (for transmission, the NIC driver passes the packets to the NIC where the hardware encryption accelerator encrypts the message. Sarangam paras. 0019 and 0029.); send the first encrypted data set from the fabric network interface card to the storage module over the fabric (the NIC transmits the encrypted data packets to the remote computing device. Sarangam para. 0030.).
Sarangam does not disclose: receive a request to store one or more blocks of data using a storage module that is connected with the computer over a fabric; and store metadata associated with the first encrypted data set on the computer.
However, DeMilo does disclose: receive a request to store one or more blocks of data using a storage module that is connected with the computer over a fabric (storage broker receive a request to store a file using cloud storage. DeMilo Fig. 5, element 505 and para. 0041.); and store metadata associated with the first encrypted data set on the computer (specify metadata attribute to associate with a file uploaded to the cloud storage server. A network link to the file and the file metadata is stored in an enterprise database. DeMilo para. 0012. Uploaded files can be files encrypted by the tenant. DeMilo para. 0023.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the message encryption and processing for communication between remote network computing devices of Sarangam with metadata associated with encrypted data and stored in a node based upon the teachings of DeMilo. The motivation being to label data with metadata to facilitate the appropriate handling and storage of the data. DeMilo para. 0012.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Sarangam in view of DeMilo in view of Barton (U.S. Pat. App. Pub. 2012/0233293 A1).
Regarding claim 2, Sarangam in view of DeMilo discloses the limitations of claim 1. Sarangam in view of DeMilo does not disclose: wherein the storage module stores a first portion of the first encrypted data set on a first storage device in the storage module, and a second portion of the first encrypted data set on a second storage device in the storage module.
However, Barton does disclose: wherein the storage module stores a first portion of the first encrypted data set on a first storage device in the storage module, and a second portion of the first encrypted data set on a second storage device in the storage module (the object to be stored is divided into a number of segments, each segment corresponding to a portion of the object, and each of which is stored individually in the cloud storage system. The system also generates a manifest file describing the relationship of the various segments to the original data file. Barton para. 0007. Object portions are stored among a plurality of storage servers 108. Barton Fig. 1a and paras. 0027 and 0118.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the message encryption and processing for communication between remote network computing devices of Sarangam with storing portions of data on separate devices based upon the teachings of Barton. The .

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Sarangam in view of DeMilo in view of Barton in view of Jaber (U.S. Pat. App. Pub. 2014/0025947 A1).
Regarding claim 3, Sarangam in view of DeMilo in view of Barton discloses the limitations of claim 2, the first portion of the first encrypted data set is stored on a first plurality of memory devices, and the second portion of the first encrypted data set is stored on a second plurality of memory devices (the object to be stored is divided into a number of segments, each segment corresponding to a portion of the object, and each of which is stored individually in the cloud storage system. The system also generates a manifest file describing the relationship of the various segments to the original data file. Barton para. 0007. Object portions are stored among a plurality of storage servers 108. Barton Fig. 1a and paras. 0027 and 0118.). 
Sarangam in view of DeMilo in view of Barton does not disclose: the storage module comprises a redundant array of independent disks.
However, Jaber does disclose: the storage module comprises a redundant array of independent disks (external data storage can be in the form of a RAID system. Jaber para. 0042.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the message encryption and processing for communication between remote network computing devices of Sarangam with a redundant array of independent disks based upon the teachings of Jaber. The motivation being to protect data by storing the information across a plurality of different storage devices. Jaber para. 0041.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Sarangam in view of DeMilo in view of Barton in view of Montgomery (U.S. Pat. App. Pub. 2002/0141590 A1).
Regarding claim 4, Sarangam in view of DeMilo in view of Barton discloses the limitations of claim 2. Sarangam in view of DeMilo in view of Barton does not disclose: wherein metadata is associated with the encryption key, and the metadata associated with the encryption key is associated with the metadata associated with the first encrypted data set.
However, Montgomery does disclose: wherein metadata is associated with the encryption key, and the metadata associated with the encryption key is associated with the metadata associated with the first encrypted data set (included in the header information of each data packet is an unencrypted two-bit sequence used to identify the decryption key to be used. Montgomery para. 0040.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the message encryption and processing for communication between remote network computing devices of Sarangam with associating encryption key metadata to the data to be encrypted and decrypted based upon the teachings of Montgomery. The motivation being to introduce further layers of encryption to protect streaming data. Montgomery para. 0014.  

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Sarangam in view of DeMilo in view of Barton in view of Montgomery in view of Taylor (U.S. Pat. App. Pub. 2013/0110778 A1).
Regarding claim 5, Sarangam in view of DeMilo in view of Barton discloses the limitations of claim 2, further comprising: receiving an additional request to store one or more additional blocks of data using the storage module (storage broker receive a request to store a file using cloud storage. DeMilo Fig. 5, element 505 and para. 0041. Multiple service requests can be sent and received. DeMilo para. 0038.), wherein the storage module is (Figure 1 demonstrates computing devices in communication over a network where each device is designed with the same hardware: element 102 is connected to multiple other computing devices 102 over a network. Sarangam Fig. 1 and para. 0019.).  
Sarangam in view of DeMilo in view of Barton does not disclose: encrypting the one or more additional blocks of data, wherein the additional compute node comprises a second encryption key, and the one or more additional blocks of data is encrypted with the second encryption key to create a second encrypted data set; and sending the second encrypted data set from the additional compute node to the storage module over the fabric, 
However, Montgomery does disclose: encrypting the one or more additional blocks of data, wherein the additional compute node comprises a second encryption key, and the one or more additional blocks of data is encrypted with the second encryption key to create a second encrypted data set; and sending the second encrypted data set from the additional compute node to the storage module over the fabric (multiple keys are applied for encrypting a plurality of respective portions of a transmitted data stream. Montgomery para. 0016.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the message encryption and processing for communication between remote network computing devices of Sarangam with applying a plurality of encryption keys to different streams of data based upon the teachings of Montgomery. The motivation being to introduce further layers of encryption to protect streaming data. Montgomery para. 0014.
Sarangam in view of DeMilo in view of Barton in view of Montgomery does not disclose: wherein the storage module stores a first additional portion of the second encrypted data set on the first storage device of the storage module, and a second additional portion of the second encrypted data set on the second storage device of the storage module.
However, Taylor does disclose: wherein the storage module stores a first additional portion of the second encrypted data set on the first storage device of the storage module, and a second additional portion of the second encrypted data set on the second storage device of the storage module (distributing data for a distributed filesystem across multiple cloud storage systems. Taylor para. 0008.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the message encryption and processing for communication between remote network computing devices of Sarangam with storing portions of data on one storage module and another portion of data of an additional storage module based upon the teachings of Taylor. The motivation being to distribute the storage of data across different remote systems to avoid issues including network failures and outages. Taylor para. 0006.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Sarangam in view of DeMilo in view of Jaber.
Regarding claim 8, Sarangam in view of DeMilo discloses the limitations of claim 1. Sarangam in view of DeMilo does not disclose: wherein the storage module comprises a disaggregated array of independent storage from the fabric to comprise a redundant array of independent disks.
However, Jaber does disclose: wherein the storage module comprises a disaggregated array of independent storage from the fabric to comprise a redundant array of independent disks (external data storage can be in the form of a RAID system. Jaber para. 0042.). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the message encryption and processing for communication between remote network computing devices of Sarangam with a redundant array of independent disks based upon the teachings of Jaber. The motivation being .

Claims 9, 15, 22-23 rejected under 35 U.S.C. 103 as being unpatentable over Sarangam in view of DeMilo in view of Montgomery.
Regarding claim 9, Sarangam in view of DeMilo discloses the limitations of claim 1, comprising: receiving, at the fabric network interface card in the compute node, a plurality of encryption keys provided by the key management entity (NIC driver programs the NIC with one or more encryptions keys. Sarangam Fig. 3 and para. 0042.).
Sarangam in view of DeMilo does not disclose: encrypting, utilizing the resident encryption capability in the fabric network interface card, a plurality of streams of data using different encryption keys of the plurality of encryption keys.
However, Montgomery does disclose: encrypting, utilizing the resident encryption capability in the fabric network interface card, a plurality of streams of data using different encryption keys of the plurality of encryption keys (multiple keys are applied for encrypting a plurality of respective portions of a transmitted data stream. Montgomery para. 0016.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the message encryption and processing for communication between remote network computing devices of Sarangam with applying a plurality of encryption keys to different streams of data based upon the teachings of Montgomery. The motivation being to introduce further layers of encryption to protect streaming data. Montgomery para. 0014. 
Regarding claim 15, Sarangam in view of DeMilo discloses the limitations of claim 11, wherein the fabric network interface card is to: receive a plurality of encryption keys provided by the key management entity (NIC driver programs the NIC with one or more encryptions keys. Sarangam Fig. 3 and para. 0042.)
Sarangam in view of DeMilo does not disclose: encrypt, utilizing the resident encryption capability in the fabric network interface card, a plurality of streams of data using different encryption keys of the plurality of encryption keys.
However, Montgomery does disclose: encrypt, utilizing the resident encryption capability in the fabric network interface card, a plurality of streams of data using different encryption keys of the plurality of encryption keys (multiple keys are applied for encrypting a plurality of respective portions of a transmitted data stream. Montgomery para. 0016.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the message encryption and processing for communication between remote network computing devices of Sarangam with applying a plurality of encryption keys to different streams of data based upon the teachings of Montgomery. The motivation being to introduce further layers of encryption to protect streaming data. Montgomery para. 0014.
Regarding claim 22, Sarangam in view of DeMilo discloses the limitations of claim 21, wherein the instructions upon execution cause the computer to: receive, at the fabric network interface card, a plurality of encryption keys provided by the key management entity (NIC driver programs the NIC with one or more encryptions keys. Sarangam Fig. 3 and para. 0042.).
Sarangam in view of DeMilo does not disclose: encrypt, utilizing the resident encryption capability in the fabric network interface card, a plurality of streams of data using different encryption keys of the plurality of encryption keys.
However, Montgomery does disclose: encrypt, utilizing the resident encryption capability in the fabric network interface card, a plurality of streams of data using different encryption keys of the plurality of encryption keys (multiple keys are applied for encrypting a plurality of respective portions of a transmitted data stream. Montgomery para. 0016.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the message encryption and 
Regarding claim 23, Sarangam in view of DeMilo in view of Montgomery discloses the limitations of claim 22, wherein the metadata specifies which encryption of the plurality of encryption keys to use to encrypt data (included in the header information of each data packet is an unencrypted two-bit sequence used to identify the decryption key to be used. Montgomery para. 0040.).

Claims 12, 14 rejected under 35 U.S.C. 103 as being unpatentable over Sarangam in view of DeMilo in view of Taylor.
Regarding claim 12, Sarangam in view of DeMilo discloses the limitations of claim 11. Sarangam in view of DeMilo does not disclose: the storage module is to store a first portion of the first encrypted data set on a first storage device of the storage module, and a second portion of the first encrypted data set on a second storage device of the storage module (distributing data for a distributed filesystem across multiple cloud storage systems. Taylor para. 0008.), and the storage module comprises a storage fabric interface to manage the storage of the first portion of the first encrypted data set and the second portion of the first encrypted data set.
However, Taylor does disclose: the storage module is to store a first portion of the first encrypted data set on a first storage device of the storage module, and a second portion of the first encrypted data set on a second storage device of the storage module (distributing data for a distributed filesystem across multiple cloud storage systems. Taylor para. 0008.), and the storage module comprises a storage fabric interface to manage the storage of the first portion of the first encrypted data set and the second portion of the first encrypted data set (controllers are used to receive dat and manage the location of the data storage. Taylor para. 0008.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the message encryption and processing for communication between remote network computing devices of Sarangam with managing stored portions of data on one storage module and another portion of data of an additional storage module based upon the teachings of Taylor. The motivation being to distribute the storage of data across different remote systems to avoid issues including network failures and outages. Taylor para. 0006.
Regarding claim 14, Sarangam in view of DeMilo in view of Taylor discloses the limitations of claim 12, wherein the compute node comprises two or more encryption keys (the NIC stores one or more encryption keys. Sarangam para. 0042.).

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Sarangam in view of DeMilo in view of Taylor in view of Barton in view of Jaber.
Regarding claim 13, Sarangam in view of DeMilo in view of Taylor discloses the limitations of claim 12. Sarangam in view of DeMilo in view of Taylor does not disclose: the storage module comprises a redundant array of independent disks, the first portion of the first encrypted data set is stored on a first plurality of memory devices, and the second portion of the first encrypted data set is stored on a second plurality of memory devices.
However, Barton does disclose: the first portion of the first encrypted data set is stored on a first plurality of memory devices, and the second portion of the first encrypted data set is stored on a second plurality of memory devices (the object to be stored is divided into a number of segments, each segment corresponding to a portion of the object, and each of which is stored individually in the cloud storage system. The system also generates a manifest file describing the relationship of the various segments to the original data file. Barton para. 0007. Object portions are stored among a plurality of storage servers 108. Barton Fig. 1a and paras. 0027 and 0118.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the message encryption and processing for communication between remote network computing devices of Sarangam with storing portions of data on separate devices based upon the teachings of Barton. The motivation being to more efficiently handle the storage and management of large files in the cloud. Barton para. 0002.
Sarangam in view of DeMilo in view of Taylor in view of Barton does not disclose: the storage module comprises a redundant array of independent disks.
However, Jaber does disclose: the storage module comprises a redundant array of independent disks (external data storage can be in the form of a RAID system. Jaber para. 0042.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the message encryption and processing for communication between remote network computing devices of Sarangam with a redundant array of independent disks based upon the teachings of Jaber. The motivation being to protect data by storing the information across a plurality of different storage devices. Jaber para. 0041. 

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Sarangam in view of DeMilo in view of Ndu (U.S. Pat. App. Pub. 2018/0211064 A1).
Regarding claim 17
However, Ndu does disclose: wherein the storage module comprises a Gen-Z persistent memory (the main CPU, which would be persistent memory employs the Gen-Z protocol. Ndu para. 0019.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the message encryption and processing for communication between remote network computing devices of Sarangam with the use of Gen-Z persistent memory based upon the teachings of Ndu. The motivation being to use a standard memory device interface. Ndu para. 0019.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494